Darrell Hickman, Justice, dissenting. I dissent because I think the trial court found that the husband of the deceased was entitled as a matter of law to an award equal to his curtesy interest. In his order the probate judge mentioned that the award was for the husband’s curtesy amount. When the appellants’ attorney asked Sutton how much money he wanted, an objection was made and it was pointed out to the probate judge by the appellee’s lawyer that the amount was a matter of law. The argument on appeal is that the chancellor erroneously applied the law. I cannot say from this record that the facts support the conclusion that there is adequate evidence to justify the order that was entered. Therefore, I dissent. I would remand the case to permit the appellants to inquire regarding the husband’s damages in accordance with the law. Dudley, J., joins in this dissent.